Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse, on 10/26 attorney David Edmonson, claims 1-7, 11, 12 are pending. Claims 8-10 are withdrawn.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a financial capital asset allocation.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
. Claims 1-7, 11, 12 are, drawn to a “method of providing cloud services”, classified in G06 Q10/10.
II. Claims 8-10 are, drawn to “capital assets”, classified in G0Q 40/04

Both inventions are generally classified differently and further managing the two inventions would require two searches. However, it was also agreed that the since claims 8-10 are drawn to a non-statutory class of invention, applicant may create a system or apparatus or computer readable medium type claim to replace claim 8 with limitations similar to claim 1, and thereby render the restriction moot.

Thus claims 1-7, 11, 12 are pending.


Claim Objections
Claim 1 is objected to because of the following informalities:  The pre-amble is not defined, is it after comprising? In that case a “:” will demarcate the end of the pre-amble. The preamble has limited patentable weight.  The dependent claims likewise should have punctuation appropriate for a dependent claim. 

Claims 1, 2, 3, and 5 contain and/or which is interpreted broadly as “or”. It is recommended that the applicant consider using “and” if that is the preferred interpretation.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-12 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without more.

Claim 1 is directed to “selling shares of computer hardware and/or computing power as capital.

As currently claimed, claim 1 would be drawn to the fundamental economic process of selling shares or units of resource.  This is clearly and abstract idea that lacks any explicit technical steps.

In regards to claims 2-7 and 11, 12 the additional claims do not themselves modify the abstract idea or correct the concerns of claim 1. However, claims 2, 3  7, 12 tangentially contain technical concepts that could be applied in a more specific application to overcome the rejection under 35 USC 101. However, applicant should consider focusing on the inventive concept as adding several computing elements is not sufficient. However, claiming an inventive concept or a practical application could potentially allow applicant to overcome 35 UCS 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “OpEx vs. CapEx: The Real Cloud Computing Cost Advantage by Doug Vanderweide (April 15, 2019) 

As per claim 1, OpEx v. CapEx discloses; A method of providing cloud services comprising selling shares of computer hardware and/or computing power as capital. (here and/or is interpreted as “or” p. of OpEx v. CapEx indicates that there are advantages to both models.  On p. 2 of the reference, a cloud can be set up either way depending on the needs of the client) 

As per claim 2 OpEx. V. CapEx discloses;  The method of claim 1, wherein the computer hardware comprises servers, firewalls, network switches, and/or computer storage area networks (SANs). (p. 1 bottom of OpEx v. Capex “or”, requires only one, in this case servers)
As per claim 3 OpEx. V. CapEx discloses; The method of claim 1, wherein the computing power comprises processors, memory, and/or storage. (p. 1 bottom of OpEx v. Capex “or”, requires only one, p. 6 memory p. 6 servers are a form of processor p. 1)
As per claim 11, Opex V. Capex discloses; The method of claim 7, wherein automated triggers automatically bill an owner in order to purchase more of the cloud services. OpEx v. CapEx(p. 3 capacity can be purchased as needed)
As per claim 12 Opex V. Capex discloses; The method of claim 6, wherein extending ownership for a longer time is handled through programmatic and/or robotic processes.  OpEx v. CapEx(p. 3 capacity can be purchased as needed)

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “OpEx vs. CapEx: The Real Cloud Computing Cost Advantage by Doug Vanderweide (April 15, 2019) in view of US Patent 10,749808 to MacCarthaigh
As per claim 4  Opex v. CapEx does not explicitly disclose what MacCarthaigh teaches, The method of claim 1, wherein the shares are sold in share blocks. MacCarthaigh(col. 29 line 55, shared portions of the resources) The motivation for the combination is that data centers can share resources better between customers. (col. 1 lines 25-35)
As per claim 5 Opex v. CapEx does not explicitly disclose what MacCarthaigh teaches The method of claim 1, wherein ownership of the shares is transferred by deed and/or contract. MacCarthaigh (Col. 29 lines 55-60 contract is an agreement) The motivation for the combination is that data centers can share resources better between customers. (col. 1 lines 25-35)
As per claim 6, Opex v. CapEx does not explicitly disclose what MacCarthaigh teaches 6. The method of claim 1, wherein ownership of the shares is for a limited period of time. MacCarthaigh(limited col. 39, time period lines 15-20, what is “limited” it could be any amount) The motivation for the combination is that data centers can share resources better between customers. (col. 1 lines 25-35)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “OpEx vs. CapEx: The Real Cloud Computing Cost Advantage by Doug Vanderweide (April 15, 2019) ) in view of US Patent 
10,749808 to MacCarthaigh and further in view of US Patent Publication 2019/0245917 to Mendiola 

As per claim 7, Opex v. Capex and MacCarthaigh do not explicitly disclose what Mendiola teaches, The method of claim 5, wherein the transfer is accomplished by Blockchain technology. Mendiola (00321 block chain) The motivation for the combination is that one of ordinary skill in the art would want to have a way to prioritize and track bandwidth utilization (0003-4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698